United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
SOUTHWEST DIVISION, Seal Beach, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-723
Issued: August 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant, through his attorney, filed a timely appeal of a
December 13, 2006 merit decision of the Office of Workers’ Compensation Programs,
terminating his compensation due to rescission of the acceptance of his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly rescinded acceptance of appellant’s claim for
hearing loss on the grounds that his claim was not timely filed pursuant to 5 U.S.C. § 8122(a).
FACTUAL HISTORY
On March 31, 2005 the Office received an occupational disease claim signed on
September 18, 2004 by appellant. Appellant, then a 52-year-old engineering technician, alleged
that in January 1999 he first realized that he had bilateral hearing loss and that it was caused or
aggravated by his federal employment. He attributed his hearing loss to high noise levels while

working at the employing establishment. Appellant explained that his claim was not filed within
30 days after he realized the causal relationship between his alleged condition and employment
because he was only recently advised that he could file a claim for hearing loss.
In an accompanying undated narrative statement, appellant related that he was exposed to
noise while working as an engineering technician from 1994 to the present at the employing
establishment’s Southwest Division of the Naval Facilities Engineering Command and a
machinist from 1975 to 1994 at the U.S. Marine Corps Air Station in El Toro, California. In the
former position, he was exposed to noise from jack hammers, air compressors and heavy
equipment four hours per day. In the latter position, appellant was exposed to jet engine noise
four hours per day. He stated that he was exposed to noise four hours per day in each position
and that the employing establishment issued earplugs to him in the engineering technician
position in 1998 and in the machinist position in 1980. Appellant contended that he continued to
be exposed to noise at work. He further contended that his hearing loss was caused by workrelated noise exposure because it could not have been caused by anything else.
Appellant submitted an audiogram performed by a private audiology facility on July 22,
2004 which demonstrated that he had mild-to-severe bilateral hearing loss between 25 and 85
decibels. He also submitted employment records. An official description of his engineering
technician position provided, among other things, that the work environment involved moderate
risks and discomforts that require special safety precautions, “e.g., working around moving parts,
carts or machines.” It stated that appellant “may be required to use protective clothing and gear,
such as hard hats, masks, coats, boots, goggles, gloves, fall protection, etc.”
On appellant’s claim form, Vithlaish Nanda, appellant’s supervisor, stated that he first
became aware of appellant’s alleged injury on March 18, 2005. Mr. Nanda related that, based on
a conversation with appellant on March 21, 2005, he understood that the claim covered the
period when he worked at the office in El Toro, California sometime in 1988 or 1989 under the
supervision of Ted Schives. He indicated that he was not appellant’s supervisor when he worked
in El Toro from 1986 to 1994.
By letter dated July 27, 2005, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the factual evidence that he needed to submit
to establish his claim including, a history of his employment and noise exposure in the stated
jobs, an explanation as to why his claim was not timely filed and whether he was still exposed to
noise at work. In another letter dated July 27, 2005, the Office requested that the employing
establishment provide information regarding appellant’s noise exposure at work.
By letter dated August 9, 2005, appellant’s attorney stated that appellant was still
exposed to noise at work and, thus, no time limitations had begun to run. He contended that
appellant’s employment records reflected his hearing loss which meant that the employing
establishment had actual notice of his condition. Consequently, counsel argued that appellant
did not file a claim for his hearing loss in 1999 because he was not required to do so. Appellant
knew that it was a long process and that he did not have enough time to devote to handling the
claim. Counsel stated that his hearing loss may have started while he worked at the El Toro
Marine Corps Air Station but since he was still working at the Naval Facilities Engineering
Command Southwest Division his hearing loss continued to worsen.

2

In a letter dated August 26, 2005, the employing establishment advised the Office that it
was unsuccessful in obtaining some of the requested documents. It submitted Mr. Nanda’s
May 13, 2005 email message which reiterated his prior statement that he believed appellant’s
claim covered the period he worked at the El Toro Marine Corps Air Station around 1988 or
1989. Mr. Nanda stated that he did not know whether appellant was in a medical surveillance
program.
On November 17, 2005 the Office accepted that appellant was exposed to occupational
noise levels above 85 decibels from 1994 to the present.
By letter dated November 29, 2005, the Office referred appellant, along with a statement
of accepted facts, the case record and a list of questions to be addressed to, Dr. Henry Bikhazi, a
Board-certified otolaryngologist, for a second opinion medical examination to determine the
nature and extent of appellant’s hearing loss and its relationship to his federal employment. In a
medical report dated December 8, 2005, Dr. Bikhazi provided a history of appellant’s
employment. He reported normal findings on physical examination. Dr. Bikhazi stated that
appellant was exposed to noise levels above 85 decibels in his federal employment from 1994 to
the present according to a statement of accepted facts. He diagnosed moderate bilateral noiseinduced sensorineural hearing loss. Dr. Bikhazi opined that appellant would benefit from
hearing aid amplification to help with daily communication. He indicated that appellant related
that he had not been exposed to any noise levels in his current position. A December 8, 2005
audiogram performed by Dr. Howard T. Mango, an audiologist, accompanied Dr. Bikhazi’s
report. Testing of the right ear at frequency levels of 500, 1,000, 2,000 and 3,000 hertz (Hz)
revealed decibel losses of 35, 50, 60 and 65, respectively and in the left ear decibel losses of 30,
50, 60 and 55, respectively.
In a letter dated December 15, 2005, the Office accepted appellant’s claim for bilateral
noise-induced hearing loss.
On January 12, 2006 an Office medical adviser reviewed the medical evidence including,
Dr. Bikhazi’s December 8, 2005 report. He stated that appellant reached maximum medical
improvement on December 8, 2005. The medical adviser found that appellant sustained workrelated binaural high frequency sensorineural hearing loss. He applied the Office’s standardized
procedures to the December 8, 2005 audiogram obtained by Dr. Bikhazi. The medical adviser
found that appellant had 41.3 percent hearing loss of the right ear and 35.6 or 36 percent hearing
loss of the left ear. He opined that appellant sustained 36 percent binaural hearing loss based on
the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides). The medical adviser recommended hearing aids.
By letter dated January 19, 2006, Robin S. Merriweather, a supervisory human resources
specialist at the employing establishment, stated that, although appellant filed his claim for
compensation in March 2005 alleging a date of injury of January 1, 1999, his date of last
exposure was on January 26, 1986. Ms. Merriweather contended that, if his federal employment
caused his hearing loss, it would have been while he was working in El Toro as a machinist. She
indicated that appellant’s current supervisor had verified that his exposure occurred prior to
working at Naval Facilities Engineering Command Southwest Division as a construction
representative and currently as an engineering technician. Ms. Merriweather related that, in the

3

latter position, appellant was not exposed to hazardous noise. She contended that it would
appear that the filing of his claim in 2005 was not timely filed because the date of last exposure
was in 1986, over 19 years ago. An accompanying notice of personnel action (Form SF-50)
dated January 26, 1986 indicated that appellant was promoted from a machinist in El Toro to a
construction representative in San Bruno, California.
On September 18, 2004 appellant filed a claim for a schedule award.
By letter dated March 2, 2006, the Office reopened appellant’s claim pursuant to 5 U.S.C.
§ 8128 and issued a notice of proposed termination of his compensation. It found that his
occupational disease claim was not timely filed based on Ms. Merriweather’s January 19, 2006
letter which established that appellant’s last exposure to hazardous noise was in 1986 when he
left his position as a machinist in El Toro. The Office provided appellant with 30 days to
respond to the proposed action.
Appellant submitted audiograms performed by the employing establishment on
November 12, 1973, September 14, 1984, September 27, 1985, February 8, 1991 and
September 21 and November 19, 1993. He also submitted fitness-for-duty reports dated
November 12, 1973 and May 19, 1975 and his medical history.
On July 18, 2006 the Office reissued its March 2, 2006 notice of proposed termination of
appellant’s compensation to notify his attorney.
In a July 24, 2006 letter, appellant’s attorney stated that the employing establishment
issued earplugs to appellant in 1998. He noted appellant’s work-related noise exposure. Counsel
contended that Ms. Merriweather failed to provide a factual basis for her statement that appellant
was not exposed to hazardous noise in his current position. He questioned why the employing
establishment issued earplugs to him in 1998 if he was not exposed to noise at that time.
Counsel stated that Dr. Bikhazi’s report concluded that appellant was exposed to noise levels
above 85 decibels from 1994 to the present and audiograms performed by the employing
establishment demonstrated hearing loss. He argued that these test results and the employing
establishment’s issuance of earplugs established hearing conservation programs which
eliminated the issue of whether appellant filed a timely claim. Counsel concluded that these
programs established the employing establishment’s knowledge of its hazardous noise
conditions.
In a letter dated September 28, 2006, Ms. Merriweather described how workplace noise
exposure was tested at the employing establishment. Industrial hygiene specialists conducted
periodic evaluations and monitoring at its work sites. Part of their evaluation included the
identification of any exposures in the workplace and what occupations were affected by such
exposure. Following the workplace inspection/evaluation/monitoring, a formal industrial
hygiene report is provided to the command. The report directs the supervisor to identify the
employees in occupations that were exposed. Ms. Merriweather stated that these affected
employees were directed to the employing establishment’s occupational health unit for
monitoring in the applicable surveillance program.
She researched the employing
establishment’s medical records and could not find any audiograms it performed.
Ms. Merriweather related that there were no medical records for appellant. The employing

4

establishment’s safety office did not have appellant on the list of employees enrolled in a hearing
conservation program. Ms. Merriweather indicated that his position description required the use
of protective clothing such as hard hats, masks, coats, boots, goggles, gloves, fall protection but
it did not mention hearing protection. However, she noted that, when an employee requests
hearing protection or was expected to wear protective gear, the purpose of this protection would
be to eliminate the exposure.
By decision dated December 13, 2006, the Office terminated appellant’s compensation
effective November 28, 2006 based on the grounds that his occupational disease claim was not
timely filed. It found that he began working for the employing establishment on January 26,
1994 and first realized, five years later in January 1999, that his hearing loss was caused by his
employment. The Office further found the evidence of record insufficient to establish that
appellant continued to be exposed to hazardous noise after January 26, 1994. It determined that
since he had knowledge of his employment-related hearing loss no later than January 1999 and
he was last exposed to hazardous noise while working in El Toro in 1994, he failed to file a
timely occupational disease claim.
LEGAL PRECEDENT
The Board has upheld the Office’s authority to reopen a claim at any time on its own
motion under 5 U.S.C. § 8128 and, where supported by the evidence, set aside or modify a prior
decision and issue a new decision. The Board has noted, however, that the power to annul an
award is not an arbitrary one and that an award for compensation can only be set aside in the
manner provided by the compensation statute.1
Workers’ compensation authorities generally recognize that compensation awards may be
corrected, in the discretion of the compensation agency and in conformity with statutory
provision, where there is good cause for so doing, such as mistake or fraud. It is well established
that, once the Office accepts a claim, it has the burden of justifying the termination or
modification of compensation benefits.2 This holds true where the Office later decides that it has
erroneously accepted a claim for compensation. In establishing that, its prior acceptance was
erroneous, the Office is required to provide a clear explanation of the rationale for rescission.3
Under the Federal Employees’ Compensation Act,4 as amended in 1974, a claimant has
three years to file a claim for compensation.5 Section 8122(a) of the Act provides that an
original claim for compensation for disability or death must be filed within three years after the
injury or death.6 In a case of occupational disease, the Board has held that the time for filing a
1

Andrew Wolfgang-Masters, 56 ECAB ___ (Docket No. 05-1, issued March 22, 2005); see also 20 C.F.R.
§ 10.610.
2

Jorge E. Stotmayor, 52 ECAB 105 (2000).

3

Andrew Wolfgang-Masters, supra note 1.

4

5 U.S.C. §§ 8101-8193.

5

Duet Brinson, 52 ECAB 168 (2000); William F. Dotson, 47 ECAB 253 (1995); see 20 C.F.R. § 10.101(b).

6

5 U.S.C. § 8122(a).

5

claim begins to run when the employee first becomes aware or reasonably should have been
aware, of a possible relationship between his condition and his employment.7 When an
employee becomes aware or reasonably should have been aware that he has a condition which
has been adversely affected by factors of his federal employment, such awareness is competent
to start the limitation period even though he does know the precise nature of the impairment or
whether the ultimate result of such affect would be temporary or permanent.8 The Board has
held that, if an employee continues to be exposed to injurious working conditions after such
awareness, the time limitation begins to run on the last date of this exposure.9 Also, a claim
would be regarded as timely under section 8122(a)(1) if the immediate supervisor, another
employing establishment official or an employing establishment physician or dispensary had
actual knowledge of the alleged employment-related injury within 30 days.10 This provision
removes the bar of the three-year time limitation if met.11 The knowledge must be such as to put
the immediate supervisor reasonably on notice of appellant’s injury.12 Additionally, section
8122(a)(2) of the Act13 provides that the claim would be deemed timely if written notice of
injury or death was provided within 30 days after the injury pursuant to 5 U.S.C. § 8119.14
Section 8122(d)(3) of the Act provides that time limitations for filing a claim do not run against
any individual whose failure to comply is excused by the Secretary on the grounds that such
notice could not be given because of exceptional circumstances.15
The Board has also held that a program of annual audiometric examinations conducted by
an employing establishment in conjunction with an employee testing program was sufficient to
constructively establish actual knowledge of a hearing loss such as to put the immediate
supervisor on notice of an on-the-job injury.16 The Office’s procedures provide:
“If an agency, in connection with a recognized environmental hazard, has an
employee testing program and a test shows the employee to have positive findings
this should be accepted as constituting actual knowledge. For example, an agency
where employees may be exposed to hazardous noise levels may give annual
7

Duet Brinson, supra note 5.

8

Larry E. Young, 52 ECAB 264 (2002); Duet Brinson, supra note 5; see also Leo Ferraro, 47 ECAB 350 (1996).

9

See L.C., 57 ECAB ___ (Docket No. 06-1190, issued September 18, 2006); Garyleane A. Williams, 44 ECAB
441 (1993); Charlene B. Fenton, 36 ECAB 151 (1984).
10

5 U.S.C. § 8122(a)(1); Larry E. Young, supra note 8; see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Time, Chapter 2.801.3 (March 1993).
11

Hugh Massengill, 43 ECAB 475 (1992).

12

Kathryn A. Bernal, 38 ECAB 470 (1987).

13

5 U.S.C. § 8122(a)(2).

14

Id. at § 8119(a), (c); see Gwen Cohen-Wise, 54 ECAB 732 (2003).

15

Id. at § 8122(d)(3).

16

See James A. Sheppard, 55 ECAB 515 (2004).

6

hearing tests for exposed employees. A hearing loss identified on such a test
would constitute actual knowledge on the part of the agency of a possible work
injury.”17
ANALYSIS
Although the Office characterized the December 13, 2006 decision as a termination of
appellant’s compensation benefits, upon review of the Office’s decision, the Board finds that
rather than terminating appellant’s compensation benefits, the Office effectively rescinded its
prior acceptance of appellant’s occupational disease claim for bilateral noise-induced hearing
loss.
The Board finds that appellant’s claim was not timely filed. The Office accepted
appellant’s claim for work-related bilateral noise-induced hearing loss. Upon examination of
additional evidence provided by the employing establishment, the Office rescinded acceptance of
appellant’s claim, finding that it was not timely filed within the three-year time limitation under
section 8122(a) of the Act. In a letter dated January 19, 2006, Ms. Merriweather contended that
appellant’s claim for compensation was not timely filed. She stated that, although he filed his
claim in March 2005, alleging a date of injury of January 1, 1999, his date of last exposure to
noise was on January 26, 1986 when he worked for the employing establishment as a machinist
in El Toro, CA. Ms. Merriweather stated that appellant was not exposed to hazardous noise in
his current position as an engineering technician at the employing establishment.
When appellant filed his claim for compensation on September 18, 2004, he indicated
that in 1999 he first learned of his bilateral hearing loss and that it was caused or aggravated by
exposure to noise in his federal employment. Under section 8122(b), the time limitation begins
to run when appellant became aware of causal relationship or, if he continues in the same
employment after awareness, the time limitation begins to run on the date of the last exposure to
the implicated factors.18 Appellant consistently contends that as an engineering technician at the
employing establishment, a position he has held since 1994, he is currently exposed to noise
from jack hammers, air compressors and heavy equipment four hours a day. The Board,
however, finds that he did not provide sufficient evidence to establish this contention.
Dr. Bikhazi reported on December 8, 2005 that appellant was not exposed to noise in his
current position. Although appellant’s position description indicated that his work environment
involved working around moving parts, carts or machines, it did not require him to wear hearing
protection. The Board finds that appellant has not established that he is currently exposed to
hazardous noise levels in his federal employment.
The record establishes that in 1999 appellant became aware that he had sustained hearing
loss due to his exposure to noise in his federal employment. Since appellant did not file a claim
for an occupational disease until March 31, 2005, it was clearly outside the three-year time

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993).

18

L.C., supra note 9.

7

limitation period, which began to run in 1999, the date when he knew that his hearing loss was
related to his federal employment.
Appellant’s claim would still be regarded as timely under section 8122 of the Act if his
immediate supervisor, another employing establishment official or an employing establishment
physician or dispensary had actual knowledge of the injury within 30 days of his last exposure to
noise on January 26, 1986.19 Mr. Nanda, appellant’s supervisor, stated that he first became
aware of appellant’s hearing loss condition on March 18, 2005. The Board finds that the
evidence of record does not establish that appellant’s supervisor had actual knowledge of the
claimed condition within 30 days after his last exposure to the implicated employment factor on
January 26, 1986.
Further, the record does not establish that the employing establishment had constructive
knowledge of appellant’s hearing loss based on its program of annual audiometric examinations.
Ms. Merriweather stated that, she could not find any records of audiograms performed by the
employing establishment or appellant’s medical records. In addition, she stated that, he was not
on the list of employees enrolled in the employing establishment’s hearing conservation
program. Although the record in fact contains audiograms performed by the employing
establishment on intermittent dates from November 12, 1973 through November 19, 1993, there
is no indication that they were part of an annual testing program for employees exposed to
hazardous noise. Moreover, the audiograms revealed zero percent hearing loss. Therefore, the
Board finds that the employing establishment did not have constructive knowledge of a possible
employment-related hearing loss in this case.
Appellant submitted a July 22, 2004 audiogram which demonstrated mild-to-severe
bilateral hearing loss between 25 and 85 decibels. This audiogram, however, was performed by
a private audiology facility, not an employing establishment physician as part of a hearing
conservation program. Therefore, it does not provide any support for a finding that the
employing establishment had actual knowledge of the injury. This audiogram is irrelevant to
whether the employing establishment had constructive knowledge of appellant’s claimed hearing
loss within 30 days of January 26, 1986.
Appellant’s excuse for not filing a timely claim was that he was only recently advised
that he could file a claim for his condition. The Board has, however, held that unawareness of
possible entitlement,20 lack of access to information21 and ignorance of the law or of one’s
obligations under it22 does not constitute exceptional circumstances that could excuse a failure to
file a timely claim.23 Appellant has not established that he could not file a timely claim due to
exceptional circumstances as that term is used in section 8122(d)(3) of the Act. The Board finds

19

5 U.S.C. § 8122(a)(1); Larry E. Young, supra note 8; Federal (FECA) Procedure Manual, supra note 10.

20

Roger W. Robinson, 54 ECAB 846 (2003).

21

Kathryn L. Cornett (Elmer Cornett), 54 ECAB 812 (2003).

22

George M. Dickerson, 34 ECAB 135 (1982).

23

Michael Thomas Plante, 44 ECAB 510 (1993).

8

that appellant’s failure to timely file his claim within three years after his last exposure on
January 26, 1986 precludes him from seeking compensation.
CONCLUSION
The Board finds that the Office properly rescinded acceptance of appellant’s claim for
hearing loss on the grounds that his claim was not timely filed pursuant to 5 U.S.C. § 8122(a).
ORDER
IT IS HEREBY ORDERED THAT the December 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

